Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I.	Claims 1-11, drawn to an elastomer molded body for a medical device, classified in CPC A61L 29/126.
II.	Claim 12, drawn to a method of manufacturing of an elastomer molded body for a medical device, classified CPC B29C 45/0001.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process of making and product made.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  Therefore, the inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as injecting the kneaded material into a molding space of a mold at a flow rate of 155 mm/min to mold the kneaded material.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because at least the following reason(s) apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification.
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different 
search queries).
During a telephone conversation with Ian Volek on 5/25/22 an election was made without traverse to prosecute the invention of Invention I, claims 1-11.  Claim 12 was withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1-11 are allowable. The restriction requirement between Inventions I and II, as set forth above, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 12 as amended below is no longer withdrawn from consideration and it is rejoined because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ian Volek on 5/31/22.
	Application is changed as follows:

Replace claim 12 with:

12.	A method of manufacturing of the elastomer molded body for a medical device according to claim 1, the method comprising:
	kneading a molding material containing an uncrosslinked fluorine-based elastomer and the plurality of particles having the aspect ratio of 5 or more and the specific surface area of 3 m2/g or more and 10 m2/g or less to form a kneaded material having a Mooney viscosity ML1-10 (100 °C) of 30 M or more and 40 M or less; and
	injecting the kneaded material into a molding space of a mold at a flow rate of 30 mm/min or more and 150 mm/min or less to mold the kneaded material.

Allowable Subject Matter
Claims 1-12 are allowed.
	The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Hirano et al (WO 2011126017, already of record), Suzuki et al (JP H1132978, already of record) and Shinmen et al (JP H08142236, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  an elastomer molded body for a medical device having the features of instant claim 1 including the filler oriented along a surface of the elastomer molded body. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743